Lane, V. C.
This is an application to appoint a receiver of a foreign corporation under the provisions' of the sixty-fifth and sixty-sixth sections of the Corporation act. 2 Comp. Stat. p. 1640. The jurisdiction of the court is questioned upon the authority of McDermott v. Woodhouse, 87 N. J. Eq. 615. I considered that ease in Atwater v. Baskerville, reported supra, p. 121, and came to the conclusion that it is not an authority for the proposition that this court may not under the sixty-fifth and sixty-sixth sections of the statute appoint a receiver of a foreign corporation. This court may, where a foreign corporation is shown to be insolvent, appoint a receiver, notwithstanding the fact that no *139receiver has been appointed in the domicile of the corporation and there are no proceedings there pending against it, and the procedure is substantially the same as if the corporation had been domestic.